 
 Exhibit 10.2






CONTANGO ORE, INC.


SHORT TERM INCENTIVE PLAN




Contango Ore, Inc. (the “Company”) hereby adopts the Contango Ore, Inc. Short
Term Incentive Plan, effective as of June 10, 2020 (the “STIP”), for the benefit
of Rick Van Nieuwenhuyse (the “Executive”) on the terms and conditions set forth
below.


1. Administration.  The STIP shall be administered by the Compensation Committee
of the Board of Directors of the Company (the “Committee”) in its sole
discretion.  The Committee shall have full and exclusive authority with respect
to all matters under the STIP, including without limitation, the construction of
the terms of the STIP, the establishment of performance goals, the certification
of performance goals, the determination of the level of performance, the amount
of the Annual STIP Payment and the terms of any Restricted Stock Award.  The
decisions of the Committee and its actions with respect to the STIP shall be
final, conclusive and binding on the Executive.


2. Establishment of Performance Goals.  During January of each calendar year
during the term of the STIP beginning in 2021, the Committee, after consulting
with the Executive in good faith, shall establish performance goals for such
calendar year which the Committee considers to be reasonably attainable.  The
performance goals for 2020 are set forth in Exhibit A attached hereto.


3. Certification of Performance Goals.  Following the end of each calendar year
in the term of the STIP, including 2020, the Committee, in its sole discretion,
shall certify the extent to which, if any, the Executive met or exceeded each of
the applicable performance goals for such calendar year by March 1 of the
subsequent calendar year.  The Committee shall rank the Executive’s level of
performance based on the following table:


Performance Level
Description of Performance
Target Percentage
Level 0
Failed to satisfy minimum performance target
0%
Level 1
Satisfied minimum performance target
25%
Level 2
 
50%
Level 3
 
75%
Level 4
Satisfied all performance goals
100%
Level 5
 
125%
Level 6
 
150%
Level 7
 
175%
Level 8
Satisfied maximum performance target
200%




--------------------------------------------------------------------------------



4. Annual STIP Payment.  For each calendar year during the term of the STIP for
which the Executive met or exceeded the minimum performance target, the
Executive shall be entitled to a payment under the STIP (the “Annual STIP
Payment”) equal to the product of his annual base salary for such calendar year
multiplied by the Target Percentage.  One-half of the amount of the Annual STIP
Payment shall be made in cash (the “Cash Payment”), and one-half of the amount
of the Annual STIP Payment shall be made in restricted stock (the “Restricted
Stock Award”) under the Contango Ore, Inc. 2010 Equity Incentive Plan, as
amended and restated effective September 15, 2017 and as subsequently amended
(the “Plan”), based on the fair market value of the Company’s common stock as of
the date of grant of the Restricted Stock Award; provided, however, that a
greater portion of the Annual STIP Payment may be made as a Cash Payment if the
Committee determines that not enough shares of common stock are available under
the Plan for grant of the full Restricted Stock Award.  The Cash Payment shall
be paid, and the Restricted Stock Award shall be granted, not later than March
15 of the subsequent calendar year, provided that the Executive remains employed
by the Company as of the date of payment or grant, as applicable.  For the
avoidance of doubt, any earned but unpaid portion of the Annual STIP Payment
shall be forfeited upon the Executive’s termination of employment for any reason
prior to the date of payment or grant, as applicable.


5. Terms of Restricted Stock Award.  Any Restricted Stock Award granted pursuant
to Section 4 above shall vest one-half on the first anniversary of the grant
date and one-half on the second anniversary of the grant date, with full vesting
occurring sooner in the event of a change of control, provided the Executive
remains employed by the Company as of such vesting date or event.  The
Restricted Stock Award shall be subject to the terms of the Plan and such other
terms and conditions as the Committee may include in a Restricted Stock Award
Agreement.


6. Tax Withholding.  The Company shall withhold from any Cash Payment made under
the STIP the amount of all applicable income and employment taxes required by
law to be withheld with respect to such payment.  Tax withholding with respect
to any Restricted Stock Award shall be made in accordance with the Restricted
Stock Award Agreement.


7. Amendment, Suspension or Termination.  The Committee, in its sole discretion,
may amend, suspend or terminate the STIP at any time for any reason.  Unless
terminated sooner by the Committee, the STIP shall automatically terminate
immediately upon the Executive’s termination of employment for any reason and
the Executive shall have no further rights hereunder.


8. No Contract of Employment.  Nothing in the STIP constitutes a contract or
agreement of employment for any specific term, nor does it alter the nature of
the employment relationship between the Company and the Executive, and either
the Company or the Executive may terminate the employment relationship as freely
and with the same effect as if this STIP had not been adopted.


9. Funding.  Any obligation of the Company to make an Annual STIP Payment
hereunder shall be an unfunded and unsecured promise to pay cash or property in
the future.


10. Code Section 409A.  The STIP and any Annual STIP Payment made hereunder are
intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and shall be interpreted and administered in a
manner consistent with that intent.
2

--------------------------------------------------------------------------------



11. Nonalienation.  The Executive shall have no right or ability to pledge,
hypothecate, anticipate, assign or otherwise transfer any right to payment under
the STIP.


12. Governing Law; Venue.  The STIP shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas except as superseded by applicable federal law. 
Any action, suit or proceeding arising out of or in connection with the STIP
must be brought, if at all, in any state district court in Harris County, Texas
or federal district court in the Southern District of Texas, Houston Division. 
The Company and the Executive, by acceptance of benefits under the STIP, agrees
to submit to the jurisdiction of said courts in connection with any such action,
suit or proceeding.


IN WITNESS WHEREOF, the STIP has been adopted by the Company as of the date set
forth above.




CONTANGO ORE, INC.


By:   /s/ Brad Juneau
_____________________________
Name:  Brad Juneau
Title:    Executive Chairman






3